
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 551
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2012
			Mr. Schweikert (for
			 himself, Mr. Flake,
			 Mr. Quayle,
			 Mr. Grijalva,
			 Mr. Pastor of Arizona,
			 Mr. Gosar, and
			 Mr. Franks of Arizona) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the Arizona
		  centennial.
	
	
		Whereas, on February 14, 1912, after nearly 49 years as a
			 United States territory and thousands of years as a sacred home to indigenous
			 peoples, Arizona became the 48th State and the last of the contiguous states to
			 enter the Union of the United States;
		Whereas in 2008, in order to commemorate its centennial
			 and to properly celebrate the history of its people, the Arizona Centennial
			 Commission was established to develop a comprehensive plan to specially mark
			 such an auspicious occasion;
		Whereas Arizona has been home to some of the most
			 influential citizens in United States history including Barry Goldwater,
			 William Rehnquist, Carl Hayden, Mo Udall, Sandra Day O’Connor, and Pat
			 Tillman;
		Whereas after being explored by Europeans in the 1500s,
			 first by Spanish Franciscan Marcos de Niza and later by the Spanish explorer
			 Coronado, Arizona is now known around the world as the Grand Canyon State for
			 its breathtaking natural formations and unique beauty;
		Whereas Arizona, among all the States, has the largest
			 percentage of its land set aside and designated as Indian lands;
		Whereas Arizona is the home of the Salt River Pima, Gila
			 River, Fort McDowell, Pascua Yaqui, and many other indigenous
			 communities;
		Whereas Arizona is home to Oraibi, the oldest Indian
			 settlement in the United States, which was founded by the Hopi Indian
			 Tribe;
		Whereas the Navajo Code talkers helped safeguard United
			 States military secrets during the Second World War;
		Whereas in 2001, the Arizona Diamondbacks defeated the New
			 York Yankees 4 games to 3 in the World Series, becoming the youngest expansion
			 franchise to win the World Series;
		Whereas Arizona’s State flag consists of 13 rays of red
			 and yellow to symbolize its picturesque sunsets and the 13 original colonies, a
			 copper star to represent the copper mining industry, and a blue background to
			 represent liberty;
		Whereas Arizona’s centennial engenders a sense of unity
			 and pride in the diverse nature of Arizona’s people, and reminds Arizonans of
			 the need to leave a lasting legacy for generations to come; and
		Whereas the sun shines in Arizona more than 85 percent of
			 the time: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and commends the State of Arizona and its people on Arizona's
			 centennial.
		
